Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-21-2021 under new application; which have been placed of record in the file. Claims 1-10 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because abstract uses phrases “The present disclosure provides” .  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the blank region of the frame image signal as determined by the timing controller, changing a first voltage at a cathode of the organic light emitting device” must be shown or the feature(s) canceled from the claim(s).  (please notice cathode as well as gate input to Td and TE  are  floating and there is no timing controller in the drawing.)  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Joonmin et al. (US 20200074932 A1) in view of Eang Wenbo (US 20210358400 A1).

Regarding Claim 1, Park Joonmin et al. (US 20200074932 A1) suggests a driving method of a display device Please see abstract, paragraph 2) , comprising: generating and outputting a frame image signal to an organic light emitting device (figure 1, paragraph 32, 33 suggests light emitting diode display with timing controller , paragraph 38 suggests the light emitting diode is OLED; paragraph 42, figure 6, suggests the timing controller generates and outputs frame image signals), wherein the frame image signal comprises an active data region and a blank region based on a time sequence (further figure 6paragraph 48 suggests the active data region and blank data region); in the active data region of the frame image signal, using a timing controller to write a data voltage into a gate of a thin film transistor (please see, paragraph 48 suggests writing of image data) store the data voltage in a storage capacitor (please  see paragraph 40 suggests data is being written and stored in the storage capacitor Cst), and apply the data voltage to the organic light emitting device through the thin film transistor (paragraph 40 further suggests the data is applied to gate of the OLED  driving transistor DT); and in response to reaching the blank region of the frame image signal as determined by the timing controller (please see paragraph 38 suggests the timing controller provide gate start pulses paragraph 64 suggests the reaching the blank region of the frame image signal as determined by the timing controller). 
Further, Park Joonmin et al. (US 20200074932 A1) does suggest compensating of the deviation (paragraph 8)
However, Park Joonmin et al. (US 20200074932 A1) fails to suggest changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal.
However, prior art of Eang Wenbo (US 20210358400 A1) suggests changing a first voltage at a cathode of the organic light emitting device (paragraph 4 suggests during normal display period voltages for cathode of  the OLED display; paragraph 21 suggests the cathode voltage values are adjusted or changed to achieve targeted brightness values, please notice first and second labels are arbitrary)  to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal (please see paragraph 21, 191-197 suggests in order to maintain targeted  brightness values during blank period cathode voltage is compensated or adjusted  in another word;, to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal, please notice first and second labels are arbitrary).
Park Joonmin et al. (US 20200074932 A1)  teaches Driving of the organic light emitting diode display comprising timing controller generating  and outputting frame image signal consists of active display region and blank region.
Eang Wenbo (US 20210358400 A1)  teaches changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal.
Park Joonmin et al. (US 20200074932 A1)  teaches compensating for deviation.
Park Joonmin et al. (US 20200074932 A1)  does not teach changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal.
Park Joonmin et al. (US 20200074932 A1)  contained a device which differed the claimed process by the substitution of the step of changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal. Eang Wenbo (US 20210358400 A1)  teaches substituted step of changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal and their functions were known in the art to enabling  adjust or compensate for brightness during blank period. Park Joonmin et al. (US 20200074932 A1)  step of changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal of Eang Wenbo (US 20210358400 A1)  and the results would have been predictable and resulted in enabling to achieve targeted brightness level during the blank period; maintaining brightness level at the same time reduce power consumption  Eang Wenbo (US 20210358400 A1)  paragraph 116.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Eang Wenbo (US 20210358400 A1)  suggests time duration for changing the first voltage of the organic light emitting device decreases as frequency of the frame image signal increases (figures 8, 9, adjust the idle period or changing the duty cycle to adjust to target brightness paragraphs 192-195)

Regarding Claim 3, Eang Wenbo (US 20210358400 A1) suggests the operating current of the organic light emitting device decreases as the first voltage of the organic light emitting device increases (paragraphs 192-195 suggests the cathode voltage values are adjusted dynamically to achieve targeted brightness level, increase or decrease  in cathode voltages obviously increase or decrease current values across organic light emitting diode).

Regarding Claim 4, Eang Wenbo (US 20210358400 A1) suggests after leaving the blank region of the frame image signal as  determined by the timing controller, the first voltage at the cathode of the organic light emitting device is restored (paragraphs 192-195 suggests the cathode voltage values are adjusted dynamically to achieve targeted brightness level).

Regarding Claim 5, Eang Wenbo (US 20210358400 A1) suggests the first voltage is a cathode driving voltage (paragraphs 192-195 suggests the cathode voltage values are adjusted dynamically to achieve targeted brightness level, please notice first and second labels are arbitrary).

Regarding Claim 6, Park Joonmin et al. (US 20200074932 A1) suggests a display device (figure 1, paragraph 33) comprising: an organic light emitting device (figure 1, paragraph 32, 33 suggests light emitting diode display with timing controller , paragraph 38 suggests the light emitting diode is OLED), wherein a cathode of the organic light emitting device is connected to a first voltage (please see figure 3, cathode is connected to EVSS); a first transistor (figure 3, DT), wherein a drain of the first transistor is connected to an anode of the organic light emitting device (please see figure 3, item ST1 item OLED suggesting drain is connected to anode of the OLED via capacitor) ; and a second transistor (figure 3, Item DT) wherein a source of the second transistor is connected to a second voltage (figure 3, DT source is connected to EVDD) , a drain of the second transistor is connected to a source of the first transistor (figure 3, ST1 drain is connected to source of DT via capacitor), and a capacitor is connected between the gate and the source of the second transistor (figure 3, DT gate and source connected to storage capacitor Cst), further, Park Joonmin et al. (US 20200074932 A1) suggests a driving method of a display device Please see abstract, paragraph 2) , comprising: generating and outputting a frame image signal to an organic light emitting device (figure 1, paragraph 32, 33 suggests light emitting diode display with timing controller , paragraph 38 suggests the light emitting diode is OLED; paragraph 42, figure 6, suggests the timing controller generates and outputs frame image signals), wherein the frame image signal comprises an active data region and a blank region based on a time sequence (further figure 6paragraph 48 suggests the active data region and blank data region); in the active data region of the frame image signal, using a timing controller to write a data voltage into a gate of a thin film transistor (please see, paragraph 48 suggests writing of image data) store the data voltage in a storage capacitor (please  see paragraph 40 suggests data is being written and stored in the storage capacitor Cst), and apply the data voltage to the organic light emitting device through the thin film transistor (paragraph 40 further suggests the data is applied to gate of the OLED  driving transistor DT); and in response to reaching the blank region of the frame image signal as determined by the timing controller (please see paragraph 38 suggests the timing controller provide gate start pulses paragraph 64 suggests the reaching the blank region of the frame image signal as determined by the timing controller). 
Further, Park Joonmin et al. (US 20200074932 A1) does suggest compensating of the deviation (paragraph 8)
However, Park Joonmin et al. (US 20200074932 A1) fails to suggest changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal.
However, prior art of Eang Wenbo (US 20210358400 A1) suggests changing a first voltage at a cathode of the organic light emitting device (paragraph 4 suggests during normal display period voltages for cathode of  the OLED display; paragraph 21 suggests the cathode voltage values are adjusted or changed to achieve targeted brightness values, please notice first and second labels are arbitrary)  to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal (please see paragraph 21, 191-197 suggests in order to maintain targeted  brightness values during blank period cathode voltage is compensated or adjusted  in another word;, to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal, please notice first and second labels are arbitrary).
Park Joonmin et al. (US 20200074932 A1)  teaches Driving of the organic light emitting diode display comprising timing controller generating  and outputting frame image signal consists of active display region and blank region.
Eang Wenbo (US 20210358400 A1)  teaches changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal.
Park Joonmin et al. (US 20200074932 A1)  teaches compensating for deviation.
Park Joonmin et al. (US 20200074932 A1)  does not teach changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal.
Park Joonmin et al. (US 20200074932 A1)  contained a device which differed the claimed process by the substitution of the step of changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal. Eang Wenbo (US 20210358400 A1)  teaches substituted step of changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal and their functions were known in the art to enabling  adjust or compensate for brightness during blank period. Park Joonmin et al. (US 20200074932 A1)  step of changing a first voltage at a cathode of the organic light emitting device to compensate an operating current of the organic light emitting device, thereby maintaining a brightness of a current frame image signal of the organic light emitting device to be the same as a brightness of a previous frame image signal of Eang Wenbo (US 20210358400 A1)  and the results would have been predictable and resulted in enabling to achieve targeted brightness level during the blank period; maintaining brightness level at the same time reduce power consumption  Eang Wenbo (US 20210358400 A1)  paragraph 116.

Regarding Claim 7, Eang Wenbo (US 20210358400 A1)  suggests time duration for changing the first voltage of the organic light emitting device decreases as frequency of the frame image signal increases (figures 8, 9, adjust the idle period or changing the duty cycle to adjust to target brightness paragraphs 192-195)

Regarding Claim 8, Eang Wenbo (US 20210358400 A1)  suggests the operating current of the organic light emitting device decreases as the first voltage of the organic light emitting device increases  (paragraphs 192-195 suggests the cathode voltage values are adjusted dynamically to achieve targeted brightness level, increase or decrease  in cathode voltages obviously increase or decrease current values across organic light emitting diode).

Regarding Claim 9, Eang Wenbo (US 20210358400 A1)  suggests after leaving the blank region of the frame image signal as determined by the timing controller, the first voltage at the cathode of the organic light emitting device is restored (paragraphs 192-195 suggests the cathode voltage values are adjusted dynamically to achieve targeted brightness level).

Regarding Claim 10, Eang Wenbo (US 20210358400 A1)  suggests the first voltage is a cathode driving voltage and the second voltage is an anode driving voltage (paragraphs 192-195 suggests the cathode voltage values are adjusted dynamically to achieve targeted brightness level, please notice first and second labels are arbitrary).
Park Joonmin et al. (US 20200074932 A1)  disclosure figure 3, suggests node NS provide anode voltage and EVSS is the cathode voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s. 
Park Geunjeong et al. (US 20200211475 A1)  disclosure; paragraphs 16, 96-98
OH Yun-Mi (US 2020201783 A1) disclosure; Abstract, paragraphs 13-15. 71-108.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
06-06-2022